—Appeal from that part of an order of the Supreme Court (Caruso, J.), entered September 15, 1998 in Schenectady County, which denied de*582fendant Joseph Ciani’s motion to amend his answer to assert affirmative defenses.
We agree with the rationale expressed by Supreme Court in determining the motion and add merely that leave to amend is not to be granted where the only merit shown, as here, is that the proposed amendment “flows logically from the facts of [the] case” (Marpe v Dolmetsch, 246 AD2d 723, 724).
Cardona, P. J., MikoII, Mercure, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.